In an action for a declaratory judgment, plaintiff appeals from a judgment of the Supreme Court, Westchester County, dated July 17, 1972, which dismissed the complaint after a non jury trial. Judgment reversed, on the law, with costs to defendant, and judgment granted to defendant declaring that its zoning ordinance is not arbitrary, unreasonable, discriminatory, confiscatory, unconstitutional or void and ineffective as it applies to plaintiff’s property. The findings of fact below are affirmed. Since this is an action for a declaratory judgment, the complaint should not have been dismissed (Lanza v. Wagner, 11 N Y 2d 317, 334; Rockland Light é Power Co. v. City of New York, 289 IT. Y. 45). We agree, however, with the findings of fact and conclusions of law of Special Term and therefore judgment must be entered in favor of defendant upholding the validity of its zoning ordinance. (See, also, Williams v. Town of Oyster Bay, 32 IT Y 2d 78.) Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.